521 F.2d 795
1975-2 Trade Cases   60,514
Thurman RAGAR and Marie A. Ferrara, Appellants,v.J. T. RANEY & SONS et al., Appellees.
No. 75-1175.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 12, 1975.Decided Sept. 23, 1975.

Appeal from the United States District Court for the Eastern District of Arkansas, J. Smith Henley, Judge.
Thurman A. Ragar, Jr., Pine Bluff, Ark., for appellants.
E. M. Arnold, Little Rock, Ark., for J. T. Raney.
George E. Campbell, Little Rock, Ark., for Powell & Satterfield.
Before MATTHES, Senior Circuit Judge, and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Plaintiffs, owners of real estate in the City of Pine Bluff, Arkansas, instituted a private antitrust action to recover treble damages from investment firms engaged in the business of buying, selling, and trading bonds and other securities.  Plaintiffs claimed the investment firms, defendants in the action, entered into a conspiracy to fix the interest rates to be charged on municipal bonds sold at public auction by the City of Pine Bluff, and that as taxpayers, they suffered damages which they are entitled to recover under Section 4 of the Clayton Act, 15 U.S.C. § 15.


2
The district court, upon consideration of the pleadings and an uncontroverted affidavit filed on behalf of defendants, granted defendants' motion for a summary judgment and dismissed plaintiffs' third amended complaint with prejudice.  Plaintiffs have appealed.


3
Our evaluation of the record in light of the applicable case law, convinces us that the district court correctly ruled the motion for summary judgment.  Accordingly, we affirm on the basis of the district court's soundly reasoned opinion, reported at 388 F.Supp. 1184 (E.D.Ark.1975).


4
Affirmed.